
My country, Australia, is delighted to see you, the Foreign Minister of Bangladesh, presiding over the forty-first session of the General Assembly. Coming from a major third-world country, you will bring special sensitivity to so many of the problems with which we shall be concerned during this session.
I should also like to express Australia's sincere appreciation to your predecessor, the former Permanent Representative of Spain, for his skill in presiding so effectively over the fortieth session of the General Assembly.
Australia has historical reasons to be conscious of the United Nations, of the grave responsibilities that it bears and the great hopes invested in it. Our nation was the first to have a permanent mission accredited to the United Nations in New York. An Australian was the first President of the Security Council. A predecessor of mine, as Minister for Foreign Affairs of Australia, was President of the Assembly in its third turbulent year. In this forty-first year of the united Nations Australia is reaching the end of its fourth term on the Security Council. It has been a period of high significance, both to the cause of global security and to the effectiveness of the Council itself.
There is another good reason why Australians have been more acutely aware than usual of these developments: 1986 is the International Year of Peace, and Australia has invested great resources into making it more than just a rhetorical event. The concept of peace - what it actually is, what obstacles stand in its way, what its maintenance asks of individual citizens - has been very much on our minds in the course of this year. Australians have reacted to the idea of the Year of Peace in an extraordinarily energetic and committed way, and at all levels in our community, from the most junior of school-children to the highest levels of government.
It is not hard to think of reasons for this degree of interest. Australia is in an area of the world which seems to be growing more attractive in the configurations of great-Power interests and forces. It is in an area which has known great stress from colonization and the winning of independence. It is in an area which has been - for whatever reason - a major killing field over the past 40 years or so.
It is true that Australians have been protected more than most from the worst effects of all this, but they have not been hidden from it. Anxiety about the threat - and even conviction about the inevitability - of nuclear war has been found to be widespread, especially among young people in Australia, as in other parts of the world. This is a terrible heritage to hand on. The early reality of people my age was economic insecurity, if not deprivation. That was bad enough.
The experience of young people these days is worse: of terrorism and assassination brought into their homes by television, children starving to death, nuclear explosion and threat. No wonder so many young people are found to be so cynical and pessimistic. They appreciate that - such is the state of the art of war - it needs only the tiniest miscalculation or mistake to set off events that can transform all life into instant archeology. They fear the consequences when distant, arcane and often seemingly trivial disagreement is taken up and used in the kind of ideological, nationalist or economic competitiveness that has set off two world wars so far this century.
Australians, like other normal people, yearn for an end to this insecurity. Their Government believes that the multilateral process, and this Organization particularly, offer the most effective ways to deal with the tensions and problems that disturb world peace. This forty-first session of the General Assembly in the International Year of Peace is an opportune moment to measure the durability of those tensions, and the problems and the efficacy of the multilateral way of solving them.
The most obviously urgent of these tensions is the instability caused by nuclear weapons. We are on the threshold of developments that could so change the nature of the strategic relationship that it could be many unstable years before the super-Powers are sufficiently confident once more to engage in productive negotiations. The Australian Government believes that it would be highly dangerous to stunt)le - as we risk doing - into the competitive development of ballistic missile defenses and an arms race in space. The discussions last November between President Reagan and General Secretary Gorbachev gave significant impetus to the arms-control process: for instance, the agreement to accelerate negotiations and the call for early progress on matters where there was common ground, such as the principle of reductions in the nuclear arms of the United States and the USSR -appropriately measured - and the idea of an interim intermediate-range nuclear force agreement. Both super-Powers have now put forward a number of detailed proposals for reductions in their nuclear arsenals. Recent meetings have taken place between United States and Soviet arms-control experts. Mow we have the welcome announcement that President Reagan and General Secretary Gorbachev will meet in Iceland next week.
The Australian Government hopes that these developments will pave the way for substantial negotiations and early agreement on deep reductions in offensive nuclear forces. We hope for agreement on practical arrangements and understandings on the issue of strategic defense and the future of the anti-ballistic missile Treaty. We hope that both sides can now show willingness on the issue of a comprehensive test-ban treaty, which the Australian Government considers a most urgent practical step on the road to nuclear arms control. It is in this context of multilateral action and agreement on forms of arms control that I draw attention to the South Pacific Nuclear Free Zone Treaty, which the Australian Government supports as a significant step against the proliferation of nuclear weapons.
Australia also wishes to draw attention to the disarmament provisions of the Antarctic Treaty, which has provided the effective manner in which Antarctica has been managed in support of the principles and purposes of the United Nations Charter. We re-emphasize our commitment to the existing system for the management of Antarctica and, accordingly, we disagree on this matter with my good friend the Prime Minister of Malaysia. Australia was disappointed that the fortieth session of the General Assembly broke with the tradition of consensus on this issue. This was not due to the Consultative Parties, and we hope that that tradition can be restored at this forty-first session. The fact and the implications of nuclear arms understandably overshadow the issue of the trade in conventional arms. In the Australian Government's view, they should not be allowed to do so. Right now conventional weapons are being used to kill people in northern and southern Africa, Afghanistan, Central America and Cambodia.
It is a shameful fact that respectable Members of this Organization ace providing the weapons with which Iranians and Iraqis are killing each other. The Australian Government believes that countries contributing to such tragedies should be held accountable for doing so, as with pollution which crosses national borders. Members of the United Nations should agree not to export defense materials to nations engaged in military conflict or where the potential for conflict is high, or where it is likely to be used to suppress human rights. As a first step and at the very least, all States should release more information on their conventional arsenals and transfers, and subscribe to the Secretary-General's standardized reporting instrument on military expenditures so that a more accurate picture of the problem can be built up.
More than 80 per cent of the world's military expenditure - estimated at more than $US 900 billion a year and rising - goes on conventional weapons, outlays on conventional arms by developing countries are estimated as being roughly equal to the development assistance they get from developed countries. Brandt, Palme, the Panel of Eminent Personalities, the Secretary-General*, these are among a long list of authorities who have described the contradiction between the demands of militarization and the demands of development; that is, the waste of scarce human, capital and material resources on the arms race. Dwight Eisenhower was a leader in war and in recovery from war. He had good reason as President of the United states to warn that
"every gun that is made, every warship launched, every rocket fired, signifies in the final sense a theft from those who hunger and are not fed, those who are cold and are not clothed. The world is not spending money alone. It is spending the sweat of its laborers, the genius of its scientists, the hopes of its children. Thirty years later, the Thorssen report on the relationship between disarmament and development still saw the need to point out that the world can choose to pursue either the arms race or a more stable social and economic order. It cannot do both.
The logic cannot be challenged. Poverty, hunger and disease are major causes of social and political instability. They cannot be tackled effectively when scarce resources are being used for armaments. Experience shows that unrest leads to government repression in so many countries, leading to the spread of authoritarianism. It is no wonder that, in so many countries, democracy has come to be seen as a luxury, the dessert course of economically sound societies. If military spending is such an obviously important ingredient in the economic problems of developing countries, reduction in military spending is an obviously important ingredient in solutions to those problems.
As it is, developing countries particularly face grave economic difficulties from the plague of protectionism in world trade and the complicated and fragile issue of international debt adjustment. The World Bank has estimated that farm subsidies by members of the Organisation for Economic Co-operation and Development in 1986 will total more than $US 100 billion. This is a policy that, if permitted to continue, will lead to ruin for agriculture-based economies. This, in the main, means the economies of developing countries, which have to make their way at a time when the international economy as a whole is undergoing difficulty, uncertainty and challenge. The Australian Government has been involved in the recent General Agreement on Tariffs and Trade (GATT) discussions in Uruguay and elsewhere in the cause of fairer and freer trade. We hope that these discussions will continue so that the issues of trade subsidies, and particularly agricultural trade reform, can be dealt with on a basis which is fair and realistic. We also hope that the spirit that prevailed in Uruguay will continue to be applied to the other great problem for many developing countries: the scope and terms of their formidable debt. I should observe that the Australian Government supports the general thrust of the Baker proposals for solution of this problem. We also support the general approach of the International Monetary Fund to adjustment and conditionality, noting that it should continue to be handled with care. Democratic institutions, sometimes at delicate stages of development, should not be undermined by the process. The economic benefits of conditionality have to be balanced against their potential for causing distress and dislocation. There is not a lot of profit, either for debtors or for creditors, in encouraging economic activity in nations whose export markets are closed off by trade subsidization and other protectionist policies. On both the trade reform and debt adjustment issues, the lessons of the events of 50 or 60 years ago should be ominously clear; the results when nations refuse to co-operate can be devastating.
No solutions to great economic problems will work if they do not have the approbation and support of those who are affected by them. No order can endure unless those who are subject to it believe themselves to have a stake in it. This principle applies to other natters on the agenda of this Organization in which Australia has a special interest. It is why the Australian Government continues to condemn the occupation of Afghanistan. It is the reason for our continuing denunciation of Viet Nam's occupation of Cambodia and the atrocities committed in Cambodia by the leadership of the Khmer Rouge. Human freedoms and the agreement of the governed are at the heart of the divisions between the people of North and South Korea. The United Nations once went to war over these divisions. It seems only sensible that, by admitting both North and South Korea, the United Nations should promote the contact and dialog that will help heal those divisions.
Freedom and the agreement of the governed are highly significant factors in a matter which is of special concern to Australia and our Pacific neighbors: New Caledonia. Australia would like to see New Caledonia join the community of
independent nations in the South Pacific as soon as it is realistically possible, with a system of multiracial independence which recognizes the rights of the indigenous Kanak people and other long-term residents, and which maintains the support and good will of France - a point which I have made repeatedly to my good friends in the Kanak movement. Australia supports the call by South Pacific Forum countries for re-inscribing New Caledonia on the United Nations list of Non-Self-Governing Territories, and we and our South Pacific neighbors will work to do so at this session. We believe that it will facilitate progress towards self-government and independence, through constructive dialog with all parties involved, including the French Government, to be reviewed regularly by this Organization.
Freedom and participation are central also in two issues which concern Australia because of their capacity to threaten international peace. I refer to the continuing and deteriorating situations in South Africa and the Middle Bast. The Australian Government believes that the system by which South Africa is governed represents precisely that which the United Nations was designed to oppose; institutional inequity, injustice, violence, oppression and discrimination, it is surprising, therefore, that the South African situation has not been treated in all the statements made by members at this session so far as what it really is; a threat to fundamental United Nations values. The Australian Government's disgust with the system of government in South Africa and that country's continuing illegal occupation of Namibia is well known and needs no explanation here. We genuinely want to see apartheid eliminated quickly and peacefully before it plunges the region, and areas beyond, into wider conflict. Australia and other Commonwealth countries have tried to persuade South Africa to set such basic reform in train, but without success. We believe that the United Nations should set up a mandatory system of concerted and coherent sanctions which would pressure South Africa into real reform. Certainly those Members that cannot or will not adopt sanction policies should refrain or should be discouraged by this Organization from taking commercial advantage of those who can and will.
Already in this debate we have heard expressions of hope that some progress might be made in 1987 towards finding a solution of the intractable problems of the Middle East. As a country which has drawn new settlers from diverse parts of the Middle East, which contributes to United Nations peace-keeping efforts, which in simple human terms has not failed to be touched by the plight of refugees and the results of conflict and terrorism, Australia shares this hope. Progress can be made only if compromises and accommodations can be reached which take into account the rights and aspirations of all those involved.
The late President Roosevelt saw the United Nations as a replacement for exclusive alliances, spheres of influence and other failed expedients. At the time, on the one hand stood the untrammeled influence of the victorious Powers and, on the other, the dispossessed. It fell to the United Nations to try to fill the vacuum of authority between them. There are many who would say that that pattern has not changed in any substantial way. Certainly, the Australian Government sees the Organization as the only viable alternative to the authority that prevailed previously, very often to the great detriment of huge numbers of humankind - the power of the prevailing empire or State. Yet, despite this, and despite the fact that the world is at a stage in its history when fewer problems can be solved by national measures alone, confidence in international organizations seems to have lessened. Reliance on unilateral action seems more attractive to some people.
The Australian Government has some understanding of the impatience expressed about the United Nations and its operations. We would argue that there is room for more efficient administration of the Organization, less wasteful duplication of function and operation and a more rational decision-making process for its budget. In view of its high mission and the poverty and exploitation against which it is struggling, it is quite wrong that the United Nations should be in any way an example of conspicuous consumption. In view of the high expectations of it in every part of the world, it would be a shame if the United Nations were to degenerate into a broadcasting agency for pointless, meaningless and ultimately useless declarations. Australia is among the vanguard of those who seek to make the Security Council more effective. It should, be allowed to act more flexibly, for instance, to play more of a mediator or preventive role. It should be allowed to work more closely with the Secretary-General. I use the word "allowed" deliberately, because it is clear that the Council is inhibited by two factors: the trend that has turned it into a kind of mini-General Assembly and the failure of its permanent members always to remember the greater responsibility that goes with their privileged position. Australia will assist the Secretary-General in his aim of making the United Nations a more effective Organization as energetically and as positively as it can.
It would be quite wrong to infer from this, however, that the Australian Government has any sympathy with those who act to diminish the United Nations itself and its various organizations. The United Nations has the firm support of the Australian Government. It should not be allowed to become the scapegoat because individual Members fail to subsume their national interests. As Dag Hammarskjold once said, that is like blaming the storm on the ship. The fact is, that the United Nations is no better or worse than the countries which control its purse-strings. If Member States have cause to quarrel with United Nations procedures or if large nations are frustrated because of the way small nations use the system, the solution is to stay and help the fight for sensible reform, not to walk away from the problem.
There are many thousands - even millions - of people who owe their shelter, their food, their schooling and even their survival to the organizations of the United Nations. The United Nations has achieved steady progress on a whole range of practical matters: environmental control, for instance*, conditions of work; literacy, the codification of law, the orderly management of transport and communications. It has been instrumental in winning and protecting individual and national freedoms. It has helped keep the peace between nations. It has promoted in people's consciousness an awareness of the gravity and potential for destruction of the great scourges of humankind: oppression of individuals, poverty and the wastage of resources, the causes of war. It has established and defended a moral climate for the conduct of international affairs. It has become the main platform and protector - for many people, the only platform and protector - of those
who feel strong as members of the international community but weak when left to operate alone.
I am not so unwise as to exaggerate Australia's influence on these matters, but I speak as the representative of a nation which feels strongly about threats to the capacity of the United Nations to maintain and defend the rights of individuals and nations in a just and effective world order. I reiterate the pledge given by the Australian Government at the fortieth session of the General Assembly of active, committed and profound loyalty to the United Nations and its ideals. Our Government feels very strongly that the Organization is in danger so long as it refuses or postpones reform, but it believes equally strongly that there is no substitute for the United Nations in a multilateral system of co-operative management of global problems and the maintenance of world peace.
